Exhibit 10.1

                                                                                                              February
15, 2007

Mr. Morten Arntzen
1018 Weed Street
New Canaan, Connecticut 06840

Dear Mr. Arntzen:

This letter agreement shall serve to amend the employment letter agreement (the
"Agreement"), dated as of January 19, 2004, by and between you and Overseas
Shipholding Group, Inc. a corporation incorporated under the laws of Delaware
with its principal office at 666 Third Avenue, New York, New York 10017, to (1)
extend the time period for which you will be eligible for certain protection in
the event of your termination of employment without cause or for good reason (as
such terms are defined in the Agreement), and (2) to facilitate compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), and
the applicable regulations thereunder

Effective as of the date hereof, the Agreement is amended as follows:

1.      The first sentence of Section 5(c) is amended such that the date
"January 19, 2007" shall be replaced with "January 19, 2012."

2.      A new Section 7(m) is added to read as follows:

"(m)   Section 409A Compliance.
(i)     The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively "Code Section 409A") and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If you notify the Company (with
specificity as to the reason therefor) that you believe that any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause you to incur any additional tax or interest under Code
Section 409A and the Company concurs with such belief or the Company (without
any obligation whatsoever to do so) independently makes such determination, the
Company shall, after consulting with you, reform such provision to try to comply
with Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code Section 409A. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to you
and the Company of the applicable provision without violating the provisions of
Code Section 409A.
(ii)    Notwithstanding any provision to the contrary in this Agreement, if on
the date of termination, you are deemed to be a "specified employee" within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment or benefit shall not be
made or provided (subject to the last sentence of this Section 7(m)) prior to
the earlier of (A) the expiration of the six (6)-month period measured from the
date of your "separation from service" (as such term is defined under Code
Section 409A), and (B) the date of your death (the "Delay Period"). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 7(m) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to you in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. Notwithstanding the foregoing, to the extent that the
foregoing applies to the provision of any ongoing welfare benefits to you that
would not be required to be delayed if the premiums therefor were paid by you,
you shall pay the full cost of the premiums for such welfare benefits during the
Delay Period and the Company shall pay to you an amount equal to the amount of
such premiums paid by you during the Delay Period promptly after its conclusion.
(iii)   In no event whatsoever (as a result of this Section 7(m) hereof or
otherwise) shall the Company be liable for any additional tax, interest or
penalties that may be imposed on the you by Code Section 409A or any damages for
failing to comply with Code Section 409A or this Section 7(m)."

 

All other terms and conditions contained in the referenced Agreement shall
remain in full force and effect.

 

                                                          Very truly yours,

 

                                                          OVERSEAS SHIPHOLDING
GROUP, INC.

 

 

                                                          By: /s/Charles A.
Fribourg                                     

                                                          Title: Chairman of the
Compensation Committee  

I agree and accept the above terms:

 

 /s/Morten Arntzen                                 


Mr. Morten Arntzen

